Citation Nr: 0110833	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-08 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.  He died in December 1998.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the claim for service connection 
for the veteran's cause of death on the basis that the claim 
was not well grounded.

The appellant testified at a personal hearing before the 
undersigned Board Member in February 2001 in San Antonio, 
Texas.  The appellant indicated in her testimony that if the 
VA medical center where the veteran was receiving health care 
had performed certain procedures, the veteran's cancer would 
have been diagnosed sooner.  The appellant's testimony may 
raise a claim for VA benefits pursuant to 38 U.S.C.A. § 1151 
(West 1991).  The RO should contact the appellant and clarify 
whether she wishes to file such a claim.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The appellant indicated at the hearing that the veteran 
received his medical treatment at a VA facility.  It does not 
appear that all of the veteran's VA medical records have been 
associated with his claims folder.  VA medical records in the 
claims folder are dated from May 1993 to May 1994, and from 
October 1998 until December 1998.  According to the 
appellant, the veteran was initially diagnosed with cancer in 
June 1997 at a VA facility.  Those records are not in the 
veteran's claims folder.  In addition, although there is a VA 
hospital record dated in December 1998, it does not appear 
that all of the records from that final hospitalization have 
been associated with the claims folder.

The evidence of record contains some contradictory evidence.  
In a statement dated in February 2001, a private physician, 
Dr. N. M., provided a medical opinion that "[t]here is no 
specifically proved connection between abdominal trauma and 
colon cancer, but it is quite likely that the injuries 
contributed to his development of the malignancy.  Cancer of 
the colon is proved to be related to a sedentary lifestyle, 
and [the veteran] was certainly unable to exercise 
appropriately because of the injuries.  It is also probable 
that changes in his diet contributed as well."  However, a 
VA orthopedic examination report dated in December 1994 notes 
that although the veteran walked with a limp because of his 
pelvic obliquity, he had been working as an electrical 
engineer, climbing in dangerous areas and doing all kinds of 
activities; in addition, he played tennis and golf and had 
been "quite active" in spite of his injuries.  Accordingly, 
the RO should arrange for a physician to review the veteran's 
claims folder and provide a medical opinion as to whether it 
is at least as likely as not that the veteran's cause of 
death from adenocarcinoma of the colon with liver and bone 
metastasis was related to his service or any of his service-
connected disabilities.  In addition, the Certificate of 
Death notes that a significant condition contributing to 
death but not resulting in the underlying cause was lumbar 
paraplegia.  The physician should be requested to provide 
another medical opinion as to whether the veteran's service-
connected disabilities, including associated paralysis, 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of the 
veteran's death.  See 38 C.F.R. § 3.312(c) (2000).

Prior to his death, service connection was in effect for 
compression fracture, L-2 and transverse process of L-5, 
status post laminectomy with deformity, evaluated as 50 
percent disabling; fracture of the pelvis and S-2, S-3 with 
mild paralysis, second, third and fourth sacral nerve roots, 
evaluated as 10 percent disabling; neurogenic bladder, status 
post L-2 fracture with paralysis of second, third and fourth 
sacral nerve, evaluated as 30 percent disabling; residuals of 
fracture of the pelvis, malunion with hip disability, 
evaluated as 10 percent disabling; and residuals of fracture 
of the left tibia with slight knee disability, evaluated as 
10 percent disabling.  The combined disability evaluation was 
70 percent.   

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for his service-
connected disabilities and his colon 
cancer.  After securing any necessary 
releases, the RO should obtain these 
records.  In particular, the RO should 
contact the Audie L. Murphy Memorial 
Veterans Hospital and request all of the 
veteran's medical records which have not 
previously been associated with his 
claims folder.

2.  After completion of the above, the RO 
should arrange for a physician, if 
possible an oncologist who specializes in 
colon cancer, to review the veteran's 
claims folder and provide a medical 
opinion as to whether it is at least as 
likely as not that the veteran's cause of 
death from adenocarcinoma of the colon 
with liver and bone metastasis was 
related to his service or any of his 
service-connected disabilities.  In 
addition, the physician should be 
requested to provide a medical opinion as 
to whether the veteran's service-
connected disabilities, including 
paralysis, contributed substantially or 
materially, combined to cause death, or 
aided or lent assistance to the 
production of the veteran's death.

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

4.  After the above has been completed, 
the RO should readjudicate this claim.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


